DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Peters (US 2012/0097656) in view of Fulmer et al (US 7,304,269).
Peters shows the welding system claimed including a processing unit (170) to provide a control waveform for a pulsed welding regime, the control waveform comprising a peak phase (710) followed by a dabbing phase which is shown by a short interval (740) as illustrated in Figure 7 which is then followed by a background phase (750) wherein the dabbing phase has a first current level that is less than a second current level of the background phase wherein a short is both established at time 720 
Fulmer shows it is known to control a short circuit wherein a voltage level is reduced when a short occurs and clears (see Figure 2, from the time 122-124) wherein the voltage level is increased in a background phase (120). 
In view of Fulmer, it would have been obvious to one of ordinary skill in the art to control the dabbing phase which shows a short that is established and broken wherein the voltage level during the short is reduced and subsequently raised to a second voltage level to initiate an arc as known in the art. 
With respect the recitation regarding a ball of molten metal being deposited, Peters teaches for a ball of molten metal being in contact and is deposited on a workpiece during the short interval which is shown for the recited dabbing phase wherein a second peak phase begins subsequently that would include a second ball of molten metal.  
With respect to claims 2, 3, 9, 10, 18 and 19, Peters teaches that the current level during the shorting interval, which is shown to be the dabbing phase, is lowered to below 50 amps, and it would have been obvious to control the current level below 50 amp, which would overlap with the claimed range of 25 amps lacking criticality, wherein the background current which is shown greater than the shorting current would also overlap with the recited background level of approximately 125 amps. 

With respect to claims 5 and 12, Peters shows the peak phase having a greater current level than the first current level of the dabbing phase and the second current level of the background phase. 
With respect to claim 6, Peters teaches clearing a short which would reset an arc length between the end of the electrode and a weld puddle as the ball of the molten ball is deposited. 
With respect to claims 7, 13 and 15 Peters shows a closed-loop controlled welding output power as the voltage and current levels are sensed and fed back to the processing unit (170) that controls the power conversion circuit that provides the welding power output.
With respect to claim 16, Peters shows the first current level of the dabbing phase, shown by the short interval (740), is not increased as illustrated in Figure 7. 
	With respect to claim 17, Fulmer further shows a welding wire that includes a cored wire. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,040,143. Although the claims at issue are not identical, they are not patentably distinct from each other because the US Patent ‘143 shows the recited elements including a processing unit that is configured to provide a control waveform including a peak phase, a dabbing phase, and a background phase as claimed wherein a short is established and broken during the dabbing phase as a ball of the molten metal is formed and deposited to a workpiece as claimed. While the claims are not identical, the more detailed US Patent ‘143 claims are deemed to teach and anticipate the broader scope of the pending claims. And, the dependent claims of the present application are also deemed obvious variants of the claims of US Patent ’143.
Response to Arguments
Applicant's arguments filed 11/29/21 have been fully considered but they are not persuasive. 
Regarding Peters, the applicant argues that the pulse (750) shown Peter is not a background phase but a “plasma boost”, and the applicant further argues a background phase in Peters would be between the pulse (750) and peak (710) as shown in Figure 7. It is noted that even if the pulse (750) is not considered as the background phase but is between the pulse (750) and the peak (710) as argued by the applicant, there is a portion between the pulse (750) and peak (710) that includes a second current level the meets the claimed invention of the dabbing phase having a first current level that is less than the second current level. Thus, the applicant’s argument is not deemed persuasive. 
	Regarding the dabbing phase having a current level that is less than approximately 25 amps, the applicant argues Peters shows the welding output current level that is reduced to about 40 amps, and while Peters discloses reducing the current level below 50 amps such disclosure should be read to be limited to about 40 amps. This argument is not deemed persuasive since there is no showing or disclosure that that reducing the current below 50 amps disclosed by Peters is limited to about 40 amps. It is further noted that Peters discloses that its invention is not limited to the particular embodiment but modifications can be made. As such, the modifications would allow one of ordinary skill in the art to provide the current level below 50 amps which would encompass the recited range of 25 amps or less. Also, it is noted that the claimed range of less than 25 amps is not of a critical range as the applicant’s specification discloses that the waveforms/phases including the voltages and currents may depend on other factors that includes an electrode type (see para 0034 on page 10 of the applicant’s specification). 
	With respect to the closed-loop system, the applicant argues that while Peters shows the voltage and current feedback, there is no showing how such feedback is employed to meet the claimed recitation of the closed-loop system. This argument is not deemed persuasive since Peters clearly illustrates the voltage/current feedback that is applied to the waveform generator (180) which is then applied to a power converter (120) that provides the desired voltage/current (also, see Figure 1). 
Thus, the applicant’s arguments are not deemed persuasive as the applied art Peters in view of Fulmer is deemed to meet the claimed invention as stated in the ground of rejection. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
 
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG Y PAIK whose telephone number is (571)272-4783. The examiner can normally be reached 8:00-4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu B Hoang can be reached on 571-272-4780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SANG Y PAIK/Primary Examiner, Art Unit 3761